Title: To John Adams from Joseph Priestley, 20 August 1793
From: Priestley, Joseph
To: Adams, John



Dear Sir
Clapton Aug. 20. 1793

This will be delivered to you by my eldest son, who, together with my youngest, is following their brother from France. They are to look out for a settlement for themselves; and when that is effected, I propose to join them, and end my days with you.
You are mistaken if you imagine that I expect anything more than security from open violence, and persecution in other forms, which all who distinguish themselves as the friends of liberty must expect in this country. I cannot in a letter give you an idea of the prosecutions by which many of my many friends are continually harased, the infamous informers that are encouraged, and the disposition of the country to listen to them. Two indictments have just been found against a disenting minister for seditious expressions delivered from the pulpit, on the information of two persons absolutely illiterate, tho all his respectable hearers declared that he  delivered used no such words. A bill of indictment has been found against Mr Walker of Manchester for training men to join the French; and a dissenter of Cambridge, whose house was almost demolished in a riot, is now in prison for seditious words said to have been spoken by him three years ago, on the evidence of persons who are evidently perjured.
I own I cannot think so highly of the government of a country in which these things can take place; and I hope that notwithstanding your forebodings, we shall not change for the worse by leaving it and going to America.
We have been alarmed for some time with the apprehension of a rupture with your country; but I hope there will be wisdom enough on your side of the water, tho there is little on this, to prevent it. The respective affairs in France seems  to be much improved. I hope the French will surmount  all their difficulties and that a fair experiment will be made of their new form of government.
With the greatest respect, I am, / Dear Sir, / Yours sincerely
J Priestley.—